Franklin App. No. 96APE03-292. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On February 3, 1998, appellant filed a document titled “Motion of appellant for leave to file notice of supplemental fact (with memorandum in support attached).” Whereas appellant’s document, in particular the attached memorandum in support, violates the prohibition of S.Ct.Prac.R. IX(8) against filing additional materials relating to the merits of the case after the case has been orally argued, unless the court by order has permitted the filing of additional materials,
IT IS ORDERED by the court, sua sponte, that appellant’s document be, and hereby is, stricken.